DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a movement mechanism configured to relatively move the spectroscope along a first direction with respect to the measurement target”, and
“one or more processors, when the measurement target is a plurality of color patches arranged along the first direction, cause the spectroscope to execute first measurement processing of measuring light with a specific wavelength set in advance while relatively moving the spectroscope in the first direction to acquire a measured value with respect to the specific wavelength obtained by the first measurement processing and a position of the spectroscope, and when the measurement error is detected, move the spectroscope to a position where an amount of variation of the measured value is greater than or equal to a threshold value in a second direction opposite to the first direction and then move the spectroscope in the first direction” in claim 1; and 
“a movement mechanism configured to relatively move the spectroscope along a first direction with respect to the measurement target” in claim 9.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The Examiners notes that a microprocessor is listed as a means-plus-function limitation in MPEP 2181 Sec. II. B.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Claim 9 recites “a measurement method of a measurement device… comprising when the measurement target is a plurality of color patches arranged along the first direction, causing the spectroscope…and when the measurement error is detected, moving the spectroscope…”
The limitations of the claim contingent on when the measurement target is a plurality of color patches arranged along the first direction, and when the measurement error is detected.  
The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.  MPEP 2111.04 Sec. II.  See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016).
As the entirety of the body of the claim is based on contingent limitations, the claim is a process without setting forth any steps involved in the process.  A claim without any active, positive steps delimiting how this use is actually practiced is indefinite.  Ex parte Erlich, 3 USPQ2d 1011 (Bd. Pat. App. & Inter. 1986).
Therefore, claim 9 is rejected under 35 USC 112(b).
Note that device claim 1 requires the processor to be programmed to perform the contingent steps.  Therefore the programmed steps further limit the processor.  See MPEP 2111.04 Sec. II.  “The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The system claim interpretation differs from a method claim interpretation because the 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 9 is rejected under 35 U.S.C. 102(a)(1),(a)(2) as being anticipated by Nozawa (US 2016/0379095).
Regarding claim 9, Nozawa discloses a measurement method (abstract, Fig. 14) of a measurement device (Figs. 1-3) including a spectroscope (ref 17) configured to measure light (ref 173) with a predetermined spectral wavelength of incident light (paragraph [0078]) from a measurement target (ref R, paragraph [0078]) and change the spectral wavelength (paragraph [0083]), a movement mechanism (ref 14, paragraph [0070]) configured to relatively move the 
when the measurement target is a plurality of color patches arranged along the first direction, causing the spectroscope to execute first measurement processing of measuring light with a specific wavelength set in advance while relatively moving the spectroscope in the first direction to acquire a measured value with respect to the specific wavelength obtained by the first measurement processing and a position of the spectroscope (as discussed above, the contingent limitations do not further limit the method); and
when the measurement error is detected, moving the spectroscope to a position where an amount of variation of the measured value is greater than or equal to a threshold value in a second direction opposite to the first direction and then moving the spectroscope in the first direction (as discussed above, the contingent limitations do not further limit the method).
Allowable Subject Matter
Claims 1-8 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a measurement device, the device comprising, among other essential elements, one or more processors, when the measurement target is a plurality of color patches arranged along the first direction, cause the spectroscope to execute first .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nozawa (US 2018/0149857) teaches a measurement device with error detection, paragraphs [0161], [0186], [0259], but does not teach the claimed moving the spectroscope to a position where an amount of variation of the measured value is greater than or equal to a threshold value in a second direction opposite to the first direction and then moving the spectroscope in the first direction.
Nishimura (US 2016/0370230) teaches a measurement device with that sets a speed that does not produce an error, paragraph [0219], but does not teach the claimed moving the spectroscope to a position where an amount of variation of the measured value is greater than or equal to a threshold value in a second direction opposite to the first direction and then moving the spectroscope in the first direction.
Chen (US 2019/0271591) teaches a spectrometer that detects an error when data exceeds a predetermined range and sends a spectrum measurement abnormal signal to notify the user that the spectrum measurement result obtained according to the sensing signal S is probably abnormal, paragraph [0031], but does not teach the claimed moving the spectroscope to a position where an amount of variation of the measured value is greater than or equal to a threshold value in a second direction opposite to the first direction and then moving the spectroscope in the first direction.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC J BOLOGNA whose telephone number is (571)272-9282.  The examiner can normally be reached on Monday - Friday 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/DOMINIC J BOLOGNA/Primary Examiner, Art Unit 2877